DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 8-9, filed 24 August 2022, with respect to claims 1, 6, 8-12 and 17-19 have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. US 2019/0296123.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2019/0296123.
Regarding claim 1, Lee et al. Figs. 1-9 teaches a method for making a semiconductor device, comprising: 
forming a first fin 10 over a substrate; 
forming a dummy gate stack 12 on the first fin 10; 
forming a first gate spacer 22 along a side of the dummy gate stack, the first gate spacer comprising a first dielectric material [0031]-[0032]; 
forming a second gate spacer 24 along a side of the first gate spacer, the second gate spacer comprising a semiconductor material [0031]; 
forming a source/drain region 30 in the first fin adjacent the second gate spacer; and removing at least a portion of the second gate spacer 24 to form a void 44 extending between the first gate spacer 22 and the source/drain region 30 Fig. 8.
Regarding claim 9, Lee et al. discloses the method of claim 1, further comprising replacing the dummy gate stack 12 with an active gate stack 38, the first gate spacer 22 extending along a side of the active gate stack 38.  
Regarding claim 10, Lee et al. discloses the method of claim 9, wherein the void further extends between the active gate stack and the source/drain region Figs. 8-9.
Regarding claim 19, Lee et al. discloses a method for making a semiconductor device, comprising: 
forming a fin 10 over a substrate; 
forming a dummy gate stack 12 over the fin; 
forming a gate spacer 20 along a side of the dummy gate stack, the gate spacer comprising a first layer 22 formed of a dielectric material and a second layer formed of a semiconductor material 24; -6- 4860-5881-0147.1Atty. Dkt. No. 123329-1099 (P20202309US01) 
forming a source/drain region 30 in the fin adjacent the gate spacer; 
replacing the dummy gate stack 12 with an active gate stack 38; and 
removing at least a portion of the second layer 24 of the gate spacer to form a void 44 extending between the active gate stack 38 and the source/drain region 30 Fig. 8.
	
Allowable Subject Matter
Claims 2-8, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-18 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898